COFFEY, J.
The motion of Henry Kenitzer and D. S. Payne, proponents in the above-entitled matter, by their counsel, William Matthews, Esq., to strike out the bill of costs filed on the twelfth day of May, A. D. 1886, by and on behalf of the contestants of the will in the above-entitled matter for costs and disbursements incurred and expended by the contestants on the trial of the contest over the alleged will of Thomas Fallon, deceased, coming on regularly to be heard, and counsel having been duly heard, and said matter having been submitted, and the premises having been duly considered, and it appearing to the court that the proponents, Henry Kenitzer and D. S. Payne, have not, and that each of them has not within five days after the notice of the filing of said bill *451of costs filed or made a motion to have the same taxed hy the above-entitled court or by the judge thereof, and that the time to file or make a motion to tax said costs or to retax the same has expired without any such motion being made by any party or person interested in said estate or by said proponents or either of them.
And it further appearing that the proponents continued the contest over said alleged will after it had become apparent from the testimony of the subscribing witnesses to said alleged will that said instrument could not be admitted to probate as the last will and testament of said Thomas Fallon, deceased, and without good and sufficient cause for so continuing said cause, it is ordered that said motion to strike out said bill of costs be, and the same is hereby, denied, and that the said costs be, and the same are hereby, allowed and taxed against said proponents and each of said proponents at and in the sum of $3,372, and that the clerk enter in the judgment and decree the amount of said costs and disbursements as taxed and allowed by this order.